Citation Nr: 1829188	
Decision Date: 05/30/18    Archive Date: 06/12/18

DOCKET NO.  12-15 749	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES


1.  Entitlement to an increased disability evaluation for Type-II diabetes mellitus, initially rated as 10 percent disabling.

2.  Entitlement to an increased disability evaluation for left forehead scar, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1966 to April 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, Puerto Rico.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from April 1966 to April 1968.

2.  On August 31, 2017 and May 9, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the appeal of the claims of entitlement to increased disability ratings for Type-II diabetes mellitus and left forehead scar is requested 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the claim of entitlement to an increased disability rating for Type-II diabetes mellitus, by the appellant (or his authorized representative), have been met.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal of the claim of entitlement to an increased disability rating for left forehead scar, by the appellant (or his authorized representative), have been met.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through statements submitted by his representative, received by the RO on August 31, 2017 and May 9, 2018, has withdrawn the appeal of the claims of entitlement to increased disability ratings for Type-II diabetes mellitus and left forehead scar.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims and these claims are dismissed.


ORDER

The appeal of the claim of entitlement to an increased disability rating for Type-II diabetes mellitus is dismissed.

The appeal of the claim of entitlement to an increased disability rating for a left forehead scar is dismissed.






		
GAYLE E. STROMMEN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


